 In the flatter of ADLER METAL PRODUCTS CORP.andUNITED STEEL-WORKERS OF AMERICA, CIOCase No. 14-C-1238.-Decided August 30, 1948DECISIONANDORDEROn September 29, 1947, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices. and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.,Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief .2The Board has reviewed the rulings of the TrialExaminerand findsthat no prejudicial error was committed.- The rulings are herebyaffirmed.The Board has considered the Intermediate Report, the ex-ceptions and brief of the Respondent, and the entire record in the case,and hereby adopts the findings and conclusions of the Trial Examiner,.with the exception 3 that in finding that the Respondent violated Sec-tion 8 (5) of the Act, we do not rely upon any failure of the Respondentto make a written counterproposal, in the nature of a concession, tothe terms and conditions of employment proposed by the Union .4'Those provisions of Section 8 (1) and (5) of the National Labor RelationsAct, whichthe Trial Examiner found were violated herein,are continued in Section 8 (a) (1) andSection 8(a) (5) of the Act, as amended by the Labor Management RelationsAct, 1947.2Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Houston, Reynolds,and Gray].'The Trial Examiner's finding and conclusionof law withrespect to the appropriate-unit are hereby amended by deleting the words"any other supervisory employees withauthority to lure,promote, discharge,discipline,or otherwise effect changes in the statusof employees,or effectively recommend such action,"and by substituting therefor the words"any other supervisors as definedin the Act "As so amended,the Trial Examiner's unitEnding and conclusion of law arehereby approved'See Section 8 (d) of the amendedAct whichprovides in pertinentpart " . . butsuch obligation[the duty tobargain collectively]does not compel either party to agree toa proposal or require the makingof a concession79 N. L. R. B., No-. -33.219 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDTHE REMEDYThe recommendations of the Trial Examiner are hereby adopted in-sofar as they are consistent with the Order hereinafter set forth.The Union has not complied with the provisions of Section 9 (f)and (h) of the amended Act. The requirement that the Respondentbargain with the Union will therefore be conditioned upon complianceby the latter with these provisions within thirty (30) days from thedate of the Order herein.'ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Adler MetalProducts Corporation, and its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Refusing to bargain collectively with United Steelworkers ofAmerica, CIO, if and when said labor organization shall have com-plied, within thirty (30) days from the date of this Order, with Sec-tion 9 (f) and (h) of the Act, as amended, as the exclusive bargainingrepresentative of the Respondent's production employees at its St.Louis,Missouri, plant, excluding clerical employees, foremen, thesuperintendent, and any other supervisors as defined in the amendedAct;(b) In any other manner interfering with the efforts of UnitedSteelworkers of America, CIO, to negotiate for, or to represent, theemployees in the aforesaid bargaining unit as their exclusive bargain-ing agent, if and when said labor organization has complied with thefiling requirements of the amended Act, as hereinabove set forth.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, and upon, compliance by United Steelworkersof America, CIO, with the filing requirements of the Act, as amended,in the manner set forth above, bargain collectively with United Steel-workers of America, CIO, as the exclusive representative of the em-ployees described in paragraph 1 (a) of this Order, with respect torates of pay, wages, hours of employment and other conditions of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement;(b)Post at its St. Louis, Missouri, plant copies of the notice at-tached hereto and marked "Appendix A." e Copies of said notice,Matter of Marshall and Bruce Company,75 N L. R. B. 90In the event that this order is enforced by decree of a Circuit Court of Appeals, thereshall be inserted before the words "A DECISION AND ORDER," the words "DECREEOF THE'UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING." ADLER METAL PRODUCTS CORP.221to be furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and main-tained by it for at least sixty (60) consecutive days thereafter in con=spicuous 'places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material; and(c)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of the receipt of thisOrder, and again within ten (10) days from the future date, if any,on which the Respondent is officially notified that United Steelworkersof America, CIO, has met the conditions hereinabove set forth, whatsteps the Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelatioiisBoard,' and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with UNITED STEEL-WORKERS OF AMERICA, CIO, as the exclusive representative of allemployees in the bargaining unit described below with respect torates of pay, wages, hours of employment or other conditions ofemployment, and, if an understanding is reached, embody such,understanding in a signed agreement; provided that such labororganization complies within thirty (30) days from the date ofthe aforesaid Order of the Board, with Section 9 (f) and (h) ofthe National Labor Relations Act, as amende'd'.The Bargainingunit is:All production employees at the St. Louis, Missouri, plant,excluding clerical employees, foremen, the superintendentand any other supervisors as defined in the amended Act.WE WILL NOT in any manner interfere with the efforts-of UNITEDSTEELWORKERS, CIO, to negotiate for or represent employees ofthe aforesaid bargaining unit; provided said labor organization,within thirty (30) daysrfrom the date of the aforesaid Order ofthe Board, complies with Section 9 (f) and (h) ^of the NationalLabor Relations Act, a's amended.ADLER METAL PRODUCTS CORP.,Employer.Dated--------------------By--------------------------------(Representative)(Title) 222DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 clays from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. ClarenceA Meter,forthe BoardMr. Meyer Blocher,of St. Louis, Mo., for the respondent.STATEMENTOF THE CASEUpon a charge duly filed by United Steelworkers of America, CIO. herein calledthe Union, the National -Labor Relations Board, herein called the Board, by theRegional Director for the Fourteenth Region(St.Louis,Missouri),issued itscomplaint dated May 7, 1947, against Adler Metal Products Corp, St. Louis,Missouri, herein called the 'respondent, alleging that the respondent had'gaged in and was engaging in unfair labor practices affecting commerce within,the meaning of Section-8 (1) and (5) and Section 2 (6) and (7) of the National.Labor Relations Act, 49 Stat. 449, herein called the Act. Copies of the com-plaint, together with notice of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat on-August-21, 1946, and at all, times thereafter, the respondent refused tobargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, althoukh a majority'of said employees had desig-nated the Union as their representative for- such purposes.On May 15, 1947,the respondent filed its answer, admitting certain allegations of the complaintconcerning its corporate- structure and business activities, but denying that ithad engaged in unfair labor practices.In addition,the answer alleges,interalia,that (1) respondent "has at all times been willing and is now willing tobargain collectively with the Union," (2) the Union submitted a proposed con-tract to the respondent and thereafter "refused to discuss the terms thereof withRespondent and demanded that it be signed or else," and (3) the Union's ma-jority status, which had been established in an election conducted by the Board,was lost by reason of a large turn-over in employment, and that the respondent"requested of the Union information as to whether it represented the employeesthen in the employ of Respondent at the time of the submission of said [proposed],contract, which request the Union refused"Pursuant to notice, a hearing was held at St Louis, Missouri, on July 1 and 2,1947, before the undersigned, the 'TrialExaminerdesignated by ,the Chief TrialExaminer.The Board and the respondent were represented by counsel, andboth participated in the hearingFull opportunity to he heard. to examine andcross-examine witnesses, and to introduce evidence bearing on the issues wasafforded both parties.At the close of the Board's case, counsel for the respondentmoved that the complaint be dismissed on the ground that the evidence 'was in-adequate to sustain a finding of unfair labor practices, and this motion was deniedby ,the undersigned.The motion was renewed at the close of the hearing, and,was tfieu taken under advisement by the undersigned. It is hereby denied.Counsel for the Board moved to conform the pleadings to the proof as to formalmatters, and this'motion was granted without, objectionAfter the introduction'of all the evidence, counsel for the Board; and the respondent presented oralargument which was,included in the transcript of the hearingThe parties did ADLER METAL PRODUCTS CORP.223not avail themselves of an opportunity to file briefs for consideration by theundersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:rINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Missouri corporation, has its principal office and place of.business in St. Louis, where it is engaged in the manufacture, sale and distribu-tion of metal office furniture and fixtures.During 1946 the respondent purchasedraw materials valued in excess of $30.000, of which more than 60 percent wasshipped to the plant in St. Louis from points outside Missouri.During the sameyear, the respondent manufactured finished products valued in excess of $100,000. -Certain of these products, amounting to more than $2,400 in value, were shippedby the respondent to points outside Missouri, and the balance thereof, exceeding$98,000 in value, were sold by the respondent to American Metal Products Cor-poration in St. Louis, which corporation sold and delivered more than 90 per-cent of such products to points outside Missouri.The respondent concedes, and the undersigned finds, that it is engaged in com-merce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization ,admitting to membership employees ofthe respondent-III.THE UNFAIR LABOR PRACTICESA. The appropriate unitnOn November 26, 1945, the Union filed a petition in Case No. 14-R-1350.' A.hearing was held thereon, and on April 15, 1946, the Board issued a Decisionand Direction of Election in which it found an appropriate unit as follows: "allproduction employees of the Company at its St. Louis, Missouri, plant excludingclerical employees, foremen, the superintendent and any other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action . .The parties raise no issue respecting this determination, and the undersignedfinds that said employees constitute a -unit appropriate for the purposes of col-lective bargaining and that such unit insures to employees of the respondent thefull benefit of their right to self-organization and to collective bargaining andotherwise effectuates the policies of the Act.,B. Representation by the Union of a majority in the'api ropriate unitOn July 9, 1946, an election was held in the representation proceeding men-tioned above.The vote was 14 to 4 in favor of the Union, and on August 6, 1946,1Matter ofAdler MetalProducts Corp.andUnited Steelworkersof America, C. I. 0 ,67 N. L.R. B. 328. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board issued a Supplemental Decision and Certification of Representatives.certifying the Union as the exclusive representative of-the employees in theappropriate unit.The undersigned finds that on August 6, 1946, and at all times thereafter,' theUnion was the duly designated representative of a majority of the employees inthe appropriate unit and, pursuant to Section 9 (a) of the Act, was the exclusiverepresentative-of all employees in such unit for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, and other,con-ditions of employment.-0. The refusalto bargain1.The factsOn August 8, 1946, 2 clays after its certification, the Union mailed to therespondent a letter requesting a bargaining conference.Thereafter, repre-sentatives of the Union and the respondent met at the plant once each monththrough'November, and approximately 3 hours were devoted to discussions oneach occasion.No progress was made toward agreement on any terms or con-ditions of employment, however, and the Board contends that the respondentfailed and refused to bargain in good faith.We shall examine the events duringthose ,months.-,On August 21, the first of the conferences was held. Jack Adler, the respondent'spresident, and Robert McVay and Fred Otten, representatives of the Union, werepresent.In addition, three employees named Klosterman, Elder and Nappier,who were members of the Union's plant committee, were called from their workto participate in a portion of the conference.The conversation was generallyabout conditions in the plant, with specific reference to the matter of wages.TheUnion requested a wage increase, but no particular amount was suggested, andthe respondent took the position that it could not afford to grant the request.Adler stated that there had been a great turn-over in employees, who were largelyunskilled, and that many employees were "shifty" and suffered from "war plantfatigue," with the result that the respondent's production costs were prohibitiveand the existing wage rates more than compensated the employees for the amountof goods produced.To this argument the Union replied that the respondent'sdifficulty in obtaining and retaining employees was due principally to relativelylow hourly rates of pay.The respondent stated that it was unable to pay thewage rates then being paid by other employers, that its operations had beensuspended during the war years and had been resumed recently, and that it didnot know whether it would be able to continue in business. The Union then ex-pressed a--willingness to enter into a contract for a period as low as 6 or 3 months.The respondent argued, however, that production should be increased beforewages, and stated that the difficulties involved in its business made it question-able whether any sort of contract would be suitable. The conference terminatedwithout agreement on any provision of a contract and, indeed, without referenceto specific wage figures.I,On September 16, the second.meeting of Adler, McVay, and Ottent took` place, .but unlike the first meeting, no.employees participated.The representatives dis-cussed matters which had been considered af-the earlier meeting, such as therespondent's 'difficulties in operating the plant, the failure of employees to re=main on'the respondent's pay roll, and Adler's position that he did not believe2As set forth in its answer,and as discussed below, the respondent asserts that theturn-over in its employees resulted in it loss of the Union'smajority status. ADLER METAL PRODUCTS CORP.225a contract should be entered into at that time.Adler then proposed that theUnion recruit employees, saying, so he testified, that if the Union did so, it"wouldn't have to organize these men" and that the respondent "would be moreanxious to sign perhaps a closed shop contract with them if they staffed ourshop . .Itwas Adler's contention that the Union knew the types of em-ployees needed by the respondent, and should be able to recruit employees whowould remain, but the Union's representatives replied that the Union did not havea hiring hall and was not equipped to undertake the proposition, particularlysince there had been no mutual understanding on wage rates.During the con-ference, Adler took the position that the respondent's obligation to bargain didnot include an obligation to sign an agreement, if reached, and that the greatturn-over in employees had resulted in a loss of the Union's majority status. Itwas his contention that "only a handful" of the individuals within the appro-priate unit at the time of the election remained as employees, and that he wouldconsider a contract by which the Union would be recognized as the representa-tive of its members only.McVay and Otten insisted that the Union was entitledto recognition as the representative of all employees in the unit.The meetingterminated with the understanding that the Union would submit a written pro-posed contract to the respondent.Following the September conference, the Union prepared a proposed agree-ment and, on October 1, mailed it to the respondent. On an uncertain date withinthe next 2 weeks, Adler, McVay, and Otten met for their third conference. Adlerstated that he had looked at the Union's proposed contract, that it was not"workable" at the plant, and that he could not afford to pay the wage ratesset forth therein.Representatives of the Union replied that the suggested wageswould attract employees needed by the respondent, and again Adler proposedthat the Union undertake to recruit them, telling McVay and Otten that in suchevent the Union would "virtually have a closed shop " Adler stated also that he"might make a slight advance" in wages, but he did not state the terms of anagreement which he would sign if the Union undertook to carry out his pro-posal.During the course of this meeting, the representatives discussed the possi-bility of a strike by the Union.According to Adler, it was the position of theUnion's representatives that any modification of their proposed contract wouldbe unacceptable and that the respondent must sign the document or face thelikelihood of a strike.McVay and Otten denied, however, that they insistedupon an acceptance of their proposal without modification and that theythreatened a strike.According to their testimony, the subject of a strike wasmentioned first by Adler, who challenged them to call a strike, saying thatthere were insufficient Union members in the plant to make it effective and thatthe members of another labor organization, affiliated with the American Fed-eration of Labor, would cross any picket line established by the Union. The un-dersigned is unable to accept the testimony of Adler that the Union threatenedto strike unless its proposed contract was acceptedin toto.Not only is suchtestimony disputed by that of McVay and Often, but additional testimony b}Adler himself lends weight to the version related by the Union's representatives.Adler testified that at "several of these meetings I have asked them, why thendidn't pu]1 the men out on strike . . [and] if it wasn't a fact they didn't haveenough members back there to strike."Moreover, Adler also testified that at asubsequent meeting in the Regional Office of the Board he again raised thequestion.Finally, as set forth below, the Union's later effort to reach agree- 226DECISIONS- OF NATIONAL LABOR RELATIONS BOARDment with the respondent by obtaining the aid of the U. S. Conciliation Service,and also to obtain a counterproposal from the respondent, demonstrate that itwas not the Union's position that a modification of its proposed contract wouldbe unacceptable.Under these circumstances, the undersigned finds that therespondent, without provocation, challenged the Union to strike.'Duringthe October meeting, and at other times, Adler contended to theUnion's representatives that the Union had lost its majority status by reasonof the turn-over in employees.As a witness, however, he denied that he tookthe position that he was thereby absolved of the duty to bargain collectively.Instead, it was his position, so he testified, that the respondent had "nothing tolose by signinga contract with them that doesn't tie us down," and that there-was "no reason"why the respondent should not sign a contract after it had4obtained"production" and "capable employees."He testified further that at-theOctober meeting he informed the representatives of the Union that lie"might" signa contract if "compelled" to do so, that '-perhaps" he would sign"'if that is what the National Labor Relations Board insisted we do," and that-he "might" enter into a contract like that which the parties had executed in1938 with "perhaps" an increase in wages of 5 cents per hour.His position wasindefinite, however, and he refused to make a written counterproposal.As aconsequence, the October meeting was fruitless, and the representatives of theUnion requested the aid of the U. S. Conciliation Service.On October 16, subsequent to the meeting above discussed, a group of sevenemployees called upon Adler and demanded a wage increase of 10 cents per hour.Adler testified that the employees (lid not state whether they were requestingindividual or general wage increases, and that he did not determine the fact.He testified also that he told the group that he "planned on making" an increaseof 5 cents per hour and that it would be made effective "very soon," but theemployees stated that the amount was inadequate and thereupon quit theiremployment.Adler, without notice to the Union, made the increase effectiveduring the next pay period and applied it to all employees within the appropriateunit.According to counsel for the respondent, the wage increase of 5 centsper hour was an amount sufficient to exceed certain wage rates set forth in theUnion's proposed contract'On November 13, the representatives of the Union and the respondent heldtheir final meeting.Present were William Hale, a Commissioner of Conciliationof the Department of Labor, Adler, McVay, and OttenAdler informed theother individuals that the group of seven employees had called upon him,' thathe had offered a wage increase which they declined, and that they had resigned.Adler termed the resignations a strike on the part of the seven employees and,as he testified, he "distinctly set out that they [McVay and Otten] didn't have8A contract between the respondent and the Union,entered into in 1938 and mentionedbelow, was executed only after the employees had engaged in a strike4According to the respondent, Adler was under the impression that these seven employeesconstituted a committee from the Union and that in dealing with them he was bargainingcollectively with the Union.Adler's testimony does not support this contention.Thus,although one person in the group had been present as a member of the Union's plant com-mittee at the first meeting of the respondent's and Union's representatives in August, thereis no reliable evidence that any of the seven employees stated to Adler that they repre-sented the Union or any other employees.Moreover, Adler's testimony that several of theemployees,upon his inquiry,identified themselves as officers in the Union is hardly crediblein view of his later testimony that he was not certain that the seven employees were unionmembers and that he assumed"they may have been" because one of them attended theAugust meetinge The Union's representatives had been unaware of the event,and they so informed Adler. ADLER METAL PRODUCTS CORP.227much of a union left because these men [the group of 7] had left." AlthoughAdler denied that he refused to recognize the Union except as the representativeof itsmembers only, it is clear from the reliable testimony of McVay and Often,and the conduct of Adler himself, that it was Adler's position that the turn-overin employeesand the resignations of the group of seven had served to nullifythe Board's certification of the Union.Adler rejected the suggestion of Com-missionerHale that a wage increase be granted, as well as the request of theUnion's representatives that their proposed contract be considered paragraphby paragraph.He did suggest,however, that the Union recruit needed em-ployees, afterwhich he would execute a union shop contract. The conferencethen terminated.On November 27, McVay wrote to the respondent, requesting that Adlerreduce to writing his proposal that a union shop agreement be executed if theUnion would agree to recruit employees. In the letter McVay stated that Adler'sproposal "needs to be put in writing so the Union can determine how bindingthe Company intends such provision to be and to what extent the Union willbe required to exert its present facilities in order to carry out such a condition inone of its contracts." In addition, McVay asked that Adler make a counter-proposal to the written proposal previously made by the Union.Adler, however,failed to respond to McVay's letter.His reasons for the failure, so lie testified,were, first that he had a shortage of stenographichelp, and second, he hadalready made his position known to the Union at one of the meetings in whichbe stated that he «;ould "perhaps" agree to sign a contract like the parties hadexecuted in 11.3S, with "maybe a general wage increase of five cents an hour .. .and maybe one or two other things . . .There were no further bargaining conferences or correspondence between therespondent and the Union.2.ConclusionsThe issue here is whether the respondent bargained in good faith with repre-sentatives of the Union.Counsel for the respondent argues that "many thingswere discussed" at the several conferences, that the failure to reachan agree-ment was due to an impasse, and that it was pointless for the respondent to replyto the Union's letter of November 27On the other hand, the Board Attorneyasserts that an impasse could not have existed because the respondent failedto disclose the type of agreement which it would approve, while the Union re-mained willing to consider any suggested modifications of its proposed contract.The undersigned has considered carefully the evidence respecting each of theconferences between the respondent and the Union. These conferences num-beredfour, and each extended over a period of 3 hours.True, "many thingswere discussed," as the respondent's counsel says, but progress was not made.The reason therefor is to be found in the respondent's course of conduct, whichdemonstrates an unmistakeable effort to escape genuine collective bargaining.Thus, Adler testified that he opposed a contract which would "tie us down," andmore than once he argued to McVay and Otten that the time was not appro-priate for execution of a collective labor agreement.'As the Board has said,suchconduct on the part of an employer is indicative of bad faith.'This contention is somewhat like that advanced unsuccessfully by the respondent in therepresentation case cited in footnote 1.There the Board rejected the contention that "anelectionwould be inappropriate at the present time because . .[the respondent] doesnot have a full working complement, and because there has been a serious turn-over amongIts employees . . "7Matter ofTomlinsono f High Point, Inc.74 N L R B 681 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDA second and equally persuasive factor in determining whether the respondentbargained in good faith is the testimony of Adler that on several occasions hequestioned the Union's majority status, asserting that employees in the appropri-ate unit at the time of the election on July 9 had terminated their employment,and suggestingthat the Union "pull the men out on strike."' By Adler's owntestimony, he raised, the point at all meetings other than the first, informing theUnion's representatives that notwithstanding the possible loss of its majoritystatus, the respondent "perhaps would sign a contract" if the Board "insisted"and that "Itold them that if I was compelled to sign a contract I might ..."In theundersigned's opinion,the fact that Adler repeatedly questioned theUnion's majority status and stated that he would sign an agreement when com-pelled to do so, under the circumstancespresent here, do not paint a picture of anemployer seeking to deal in good faith with the statutory representative of hisemployees.On the contrary, these factors are indicative of an intent to injectan extraneous issue which would serve to frustrate the Union's effort to bargaincollectively sCertain additional factors point even more strongly to a determination on thepart of the respondent to avoid its duty to bargain with the Union.For instance,Adler refused to make his position clear to the Union by placing in writing acounterproposal embodying the terms and conditions of employment to which hewould agree.30A perusal of the events set forth above shows that the representa-tives of the Union, who originally rejected Adler's proposal that they undertaketo staff the plant, changed their position and sought to explore the possibilitiesof agreement on the propositionHere was an instance where the respondentfor once had made a rather definite proposal, and the Union asked in its letterof November 27 for a statement of details.Adler, however, ignored the request,and thereby evaded again the possibility of agreement with the Union.Hisfailure to offer a counterproposal, he asserts, was because he had informed McVayand Otten earlier that if they presented a document along the lines of the 1935agreement the respondent "perhaps" would have executed it with some modifica-tions.But it was not the obligation of the Union to guess the provisions whichwould be acceptable to Adler ; instead, it was Adler's duty to clear the atmosphereby making his position known to the Union's representatives, and his failure toplace in writing the type of document which he asserts that he "perhaps" wouldhave approved must be interpretedas anunwillingness to follow a route that8Adler testified that he did not know to what extent the Union had recruited membersfrom among the persons hired subsequent to the election and that his claun of a loss of ma-jority status was based upon the terminations of employment by individuals who were eli-gible to vote in the electionAt the hearing the respondent appeared not to contend seriouslythat it was no longer obligated to bargain with the Union because of the turn-over, and inits answer it stated that "it has at all times been willing and is now willing to bargaincollectively , .In any event, the -law is well established that "administrativeexpediency and stable labor relations require that reasonable durability be accorded toBoard determinations based upon the results of secret elections, and that the choice of amajority recently expressed therein not be subject to revocation with every shift in senti-ment or personnel."Matter of Worcester Woolen Mills Corporation,74 N. L. R B 1071,and cases cited therein.9Matter of Tomlinson of High Point, Inc.,footnote 7.10 "But,agreement by way of compromise cannot be expected unless the one rejecting aclaim or demand is willing to make counter-suggestion or proposal.And, where that isexpressly invited but is refused, in such circumstances the refusal may go to support a wantof good faith and, hence,a refusal to bargain,"N. LR. B.YGeorge P.Pilling & Son Co,119 F. (2d) 32 (C. C. A 3).. ADLER, METAL PRODUCTS CORP.229might have led to agreement with the Union "Of like significance is Adler'srefusal to consider the Union's written proposal, paragraph by paragraph, on theoccasion when Commissioner Hale was present to aid the parties in settling theirdifficulties.Finally,Adler's testimony respecting his dealings with the group of sevenemployees on October 16 makes inescapable the conclusion that he was unwillingto deal with the Union.He testified that he told those employees that he "plannedon making" a wage increase of 5 cents per hour, which would be effective "verysoon," but he had not disclosed such plan to McVay and Otten, with whom heasserts that he had been bargaining in good faith.His failure to make such dis-closure to them and his action in unilaterally changing the wage rates constitutea violation of his statutory duty to bargain collectively.12That failure becomesparticularly indicative of bad faith when one considers the argument of hiscounsel that the increase of 5 cents exceeded certain wage rates set forth in theUnion's proposed contract.For the reasons set forth above, and upon the entire record in the case, theundersigned finds that on August 21, 1946, and thereafter, the respondent refusedto bargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, and that the respondent has thereby interferedwith, restrained, and coerced, and is interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfair labor prac-tices, the undersigned will recommend that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies of theAct.The undersigned has found that the Union represented a majority of theemployees in the appropriate unit and that the respondent refused to bargaincollectively with it.Accordingly, the undersigned will recommend that the re-spondent, upon request, bargain collectively with the Union as the exclusivei epresentative of the employees in the appropriate unit.We have seen that the respondent steadfastly refused to bargain with theUnion, and that, while going through the surface appearances of negotiating, itrefused to discuss the Union's written proposal in detail, kept the Union in thedark as to its own position on wages and working conditions, diligently avoidedany avenue which might have led to agreement, injected an extraneous issuewith the intent of frustrating the Union's effort to bargain, and granted a wage11 "He sought to put the bargaining agent in the impossible position of meeting objectionswhich he purported to entertain but would not disclose,in the evident hope that he mightthus fasten upon the union responsibility for his own failure to negotiate," N. L.R. B. v.George P. Pilling & SonCo , footnote 10.12May Depantmer.tStores Company v. N L. R B.,326 U. S 376;Medo Photo SupplyCorporationv.N. L. R. B ,321 U S 678809095-49-vol. 79-16 230 ' DECISIONS- OF NATIONAL LABOR RELATIONS BOARDincrease to the employees in the appropriate unit without first disclosing to theUnion its intent and willingness to elevate the wage rates.The undersignedbelieves that the respondent's illegal conduct constitutes a threat to the broadrights of employees under the Act.Because of the respondent's unlawful con-duct and its underlying purpose and tendency, the undersigned is convinced thatthe unfair labor practices found are persuasively related to the unfair laborpractices proscribed and that danger of their commission in the future is to beanticipated from the course of the respondent's conduct in the past 33The pre-ventide purposes of the Act will be thwarted unless the undersigned's recom-mendations are coextensive with the threat. In order, therefore, to make effec-tive the interdependent guarantees of Section 7, to prevent a recurrence of unfairlabor practices, and thereby to minimize industrial strife which burdens andobstructs commerce, and thus effectuate the policies of the Act, the undersignedwill recommend that the respondent cease and desist from in any manner in-fringing upon the rights guaranteed in Section 7 of the Act.Upon the above findings of fact, and upon the entire record in the case, theundersigned makes the following:CONCLUSIONS OF LAW1.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization within the meaning of Section 2 (3) ofthe Act.2All production employees of the respondent at its St Louis, M ssnuii, p';int,excluding clerical employees, foremen, the superintendent and any other super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommend suchaction; constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, on August 6, 1946, was, and at all times thereafter has been, theexclusive representative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (a) of the Act4.By refusing to bargain collectively with United Steelworkers of America,affiliated with the Congress of Industrial Organizations, as the exclusive repre-sentative of its employees in an appropriate unit, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (5)'of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act33CfMay DepartmentStores Companyv.N. L. R. B.,footnote 12;N. L. R. B. V.Express Publishing Company,312 U. S 426. ADLERMETALPRODUCTS CORP.231RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed hereby recommends that the respondent,AdlerMetalProducts Corp.,its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Refusing to bargaincollectivelywith United Steelworkers of America,affiliated with the Congress of Industrial Organizations,as the exclusive repre-sentative of the respondent's production employees at its St. Louis, Missouri,plant,excluding clerical employees,foremen, the superintendent and any othersupervisory employees with authority to hire,promote, discharge,discipline,or otherwise effect changes in the status of employees,or effectively recommendsuch action ; and(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to form labor organiza-tions,to join or assist United Steelworkers of America,affiliated with the Con-gress of Industrial Organizations, or any other labor organization,to bargaincollectively through representatives of their own choosing,or to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmativeactionwhich the undersigned finds willeffectuate the policies of the Act :(a)Upon request,bargaincollectivelywith United Steelworkers of America,affiliated with the,Congress of Industrial Organizations,as the exclusive repre-sentative of its production employ ees at its St. Louis; Missouri,plant, excluding,clerical employees,foremen,the superintendent and any other supervisory em-ployees with authority to hire,promote,discharge,discipline,or otherwise effectchanges in the status of employees,or effectively recommend such action, inrespect to rates of pay, wages.hours of employment and other conditions ofemployment,and, it an understanding is reached,embody such understandingin a signed agreement;(b)Post at its St. Louis plant copies of the notice attached hereto and marked"Appendix A."Copies of the notice,to be furnished by the Regional Directorfor the Fourteenth Region,shall, after being duly signed by the respondent'srepresentative,be posted by the respondent immediately upon receipt thereof,and maintained by it for at least sixty(00) consecutive days thereafter, in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered,defaced or covered by any other material; and(c)File with the Regional Director for the Fourteenth Region within ten (10)days from the receipt of this Intermediate Report, a report in writing settingforth in detail the manner and form in which the iespondeut has complied withthe foregoing recommendations.It is further recommended that unless on or before ten (10)days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will cQmply with the foregoing recommenda- 232DECISIONSOF NATIONAL LABOR RELATIONS BOARDtions, the National Labor Relations Board issue an order requiring the re-spondent to take the action aforesaid.-As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22,1947,any party may,within twenty(20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations,filewith the Board, Rochambeau Building, Washington 25. D. C., an originaland six copies of a statement in writing setting forth such exceptions to theIntermediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections)as he relies upon, together with theoriginal and six copies of a brief in support thereof;and any party may, withinthe same period,filean original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of excep-tions and/or briefs,the party filing the same shall serve a copy thereof uponeach of the other parties.Proof of service on the other parties of all papersfiledwith the Board shall be promptly, made as required by Section 203.85.Asfurther provided in said Section 203.46, shouldany partydesire permission toargue orally before the Board, request 'therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferring thecase to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations,be adopted by the Board and become its findings, con-clusions and order,and all objections and exceptionsthereto shall be deemedwaived for all purposes.A. BRUCE HUNT,Trial Examiner.Dated September 29, 1947.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist UNITED STEELWORKERS OF AMERICA, AFFILIATEDWITH TIIECONGRESS OF INDUSTRIAL ORGANIZATIONS, or any other labororganization, to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.WE WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of all employees in the bargaining unit de-scribed below with respect to rates of pay, wages,hours of employment or ADLER METAL PRODUCTS CORP.233other conditions of employment,and, if'an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All production employees at the St. Louis, Missouri,plant, excludingclerical employees,foremen,the superintendent and any other supervisoryemployees with authority to hire, promote,discharge,discipline,or otherwiseeffect changes in the status of employees,or effectively recommend suchaction.ADLER METAL PRODUCTS CORP.,Employer.Dated------------------------------By ---------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof, and must notbe altered,defaced, or covered by any other material.